Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on September 14, 2022, have been carefully considered.  Claim 7 has been canceled, and new claims 15-21 have been added.
Claims 1-6 and 8-21 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/234,053, filed on December 27, 2018 (now U. S. Patent No. 10,953,386).
Applicants’ Priority Document was filed in the parent application on February 28, 2019.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 103 rejection of claims 1-7, 9, 10, and 12-14 as being unpatentable over Huang et al. (CN 10-3626150; Applicants’ submitted art);
	b. The 35 U.S.C. 103 rejection of claim 11 as being unpatentable over Huang et al. (CN 10-3626150; Applicants’ submitted art) in view of Stouffer et al. (U. S. Patent Publication No. 2011/0042298; Applicants’ submitted art).
	As convincingly argued by Applicants, neither of the cited references teach or suggest Applicants’ claimed step of cooling the impregnated carbon particles to room temperature in an oxygen-free or inert atmosphere.

Maintained Double Patenting Rejection
Claims 1-6, 8-10, and 12-14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-17  of U.S. Patent No. 10,953,386. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims define the nitrogen-rich compound to which the acid treated carbon is exposed, whereas the instant claims do not.
	This double patenting rejection is being maintained, in view of Applicants’ remarks that, upon “the indication of allowable subject matter in the instant application, applicant will file a timely terminal disclaimer.”
New Ground of Rejection
	The following New Ground of Rejection is being made in view of Applicants’ amendments to claims 1 and 11, and in view of Applicants’ addition of new claims 15, 16, and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 8-21 are indefinite for reciting the limitation “nitrogen-containing compound”, as recited in claims 1, 11, 15, 16, and 20.  
	It is respectfully suggested that claims 1, 11, 15, 16, and 20 be amended to recite “nitrogen-rich”, to ensure continuity and clarity.
Allowable Subject Matter
Claims 1-6 and 8-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendments (i.e., the addition of the limitation “nitrogen-containing compound”) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        November 23, 2022